                            UNITED STATES DISTRICT COURT                        SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI                                 FILED
                                  EASTERN DIVISION
                                                                                       FEB 2 0 2020
UNITED STATES OF AMERICA,                             )
                                                                                     U.S. DISTHICT COURT
                                                      )                            EASTERN DI.STRICT OF MO
                       Plaintiff,                     )                                   ST. LOUIS
                                                      )      No.
v.                                                    )
                                                      )
ROBERTO J. OSBORNE,                                   )
                                                      )
                                                            4:20CR128 HEA/NAB
                       Defendant.                     )


                                         INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about August 7, 2019, in St. Louis County, within the Eastern District of Missouri,

                                    ROBERTO J. OSBORNE,

the Defendant herein, did knowingly possess a firearm; to wit, a rifle with a barrel length of less

than eighteen inches that was not registered to defendant in the National Firearms Registration

and Transfer Record.

       In violation of Title 26, United States Code, Section 586l(d).


                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO
Special Assistant United States Attorney
